Citation Nr: 0000127	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  93-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana



THE ISSUES

Entitlement to a higher rating for post-traumatic stress 
disorder (PTSD), initially assigned a 30 percent evaluation, 
effective from October 1991, and a 50 percent evaluation, 
effective from August 1997.

Entitlement to special monthly compensation for loss of use 
of the right hand.

(The issue of entitlement to reimbursement for travel 
expenses to a Department of Veterans Affairs Medical Center 
(VAMC) for treatment of PTSD will be addressed in a separate 
decision).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1967 to March 1969 
and from December 1974 to April 1975.

This appeal comes to the Board of Veterans' Appeals (Board) 
from May 1992 and later RO decisions that granted service 
connection for PTSD and assigned a 30 percent evaluation, 
effective from October 1991, and a 50 percent evaluation, 
effective from August 1997; denied an increased (compensable) 
evaluation for left ear hearing loss; denied special monthly 
compensation for loss of use of the right hand; and denied a 
total rating for compensation purposes based on individual 
unemployability.

In January 1995, the Board remanded the case to the RO for 
additional development.  A July 1996 RO rating decision 
granted a total rating for compensation purposes based on 
individual unemployability due to the veteran's various 
service-connected disabilities.  In July 1997, the Board 
denied an increased (compensable) evaluation for left ear 
hearing loss and remanded the issue of entitlement to a 
higher rating for PTSD to the RO for additional development.  
The issues now for appellate consideration are listed on the 
first page of this decision.

The issue of entitlement to special monthly compensation for 
loss of use of the right hand will be addressed in the remand 
section of this decision.


FINDINGS OF FACT

1.  The veteran's PTSD has been manifested primarily by 
anxiety, depression, a history of suicidal ideation, 
nightmares and recollections of experiences in Vietnam, 
hypervigilance, startle response, and restricted affect that 
have produced occupational and social impairment with reduced 
reliability and productivity or considerable social and 
industrial impairment since October 1991.

2.  PTSD symptoms, such as suicidal ideation; obsessional 
rituals that interfere with routine activities; speech that 
is intermittently illogical and obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships or symptoms that produce 
severe social and industrial impairment are not found.


CONCLUSION OF LAW

The criteria for a higher rating of 50 percent for PTSD, 
effective from October 1991, are met; the criteria for a 
rating in excess of 50 percent for PTSD are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.7, 4.132, Code 
9411, effective prior to November 7, 1996, 4.130, effective 
as of November 7, 1996.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

VA and private medical records show that the veteran has been 
treated continuously for PTSD since October 1991.  These 
records, including medical records received with documents 
from the Social Security Administration (SSA) in the 1990's, 
reveal that the veteran was treated and evaluated for PTSD on 
various occasions.  The more salient medical reports with 
regard to his claim for a higher rating for PTSD are 
discussed in the following paragraphs.

The report of the veteran's VA psychiatric examination in May 
1992 notes that he had not worked since 1989 due to physical 
problems and that he had difficulty on jobs when working due 
to PTSD symptoms.  He appeared apprehensive during the 
interview.  He was anxious and stated things in excessive 
detail and was circumstantial at times.  He was easily 
redirected without ensuing hostility or irritability.  He 
appeared to be moderately depressed.  His thought processes 
were logical and sequential.  He was found to have mild PTSD 
with moderate dysthymia.  
The overall psychiatric impairment was considered moderate.

A private medical report shows that the veteran underwent 
psychiatric examination in May 1992.  He complained of 
recurrent and intrusive distressing recollections of Vietnam, 
and of distressing dreams.  He reported employment problems 
due to physical disabilities.  He was oriented to time, 
place, and person.  There was no evidence of formal thought 
disorder, delusions, and hallucinations.  He was not actively 
suicidal.  He appeared to be approaching tearfulness when 
discussing events in Vietnam.  His overall mood was depressed 
with some underlying anger.  It was noted that he had PTSD 
that affected family relations and caused problems at work.  
It was noted that he had a history of suicidal ideation.

An SSA document dated in July 1992 shows that the veteran was 
considered disabled for disability benefits beginning in 
February 1989.  The primary diagnosis was anxiety related 
disorders, and the secondary diagnosis was disorders of the 
back.

The veteran underwent a VA psychiatric examination in 
November 1992.  There was a superficial calmness to his 
demeanor.  The examiner thought the veteran could be easily 
provoked to irritability.  The veteran's thought processes 
were logical and sequential.  The Axis I diagnoses were mild 
dysthymia, mild PTSD, and history of alcohol abuse in 
remission.  The overall psychiatric impairment was considered 
mild.

The veteran testified before the undersigned sitting at the 
RO in February 1993.  He testified to the effect that he had 
problems in establishing social relationships and at work due 
to his PTSD, and that this disorder was more severe than 
rated (10 percent at that time).

The veteran underwent a VA social and industrial survey in 
June 1995.  It was noted that he had been married twice and 
that he currently lived with his second wife and children.  
He was found to have both physical and emotional conditions, 
and that he used medication for PTSD. It was noted that the 
medication softened his symptoms of nightmares, flashbacks, 
violent outbursts, jumpiness, tendency toward paranoia at 
times, and anticipatory fear, but did not eliminate these 
symptoms.

In September 1995, the veteran underwent a VA psychiatric 
examination.  The report of this examination shows that he 
had anxiety.  He had no hyperactivity, he was very restless 
and chronically looking around the room.  He was cooperative 
and friendly.  His mood was anxious, and affect was congruent 
with mood.  Thought processes were logical and sequential.  
It was noted that he had endorsed feelings of suicidal 
ideation in the past, and that he denied any active plan of 
hurting himself.  He reported that he had felt like hurting 
others at times.  He denied current thoughts of wanting to 
hurt or kill others.  He denied auditory or visual 
hallucinations.  He denied delusions or compulsions besides 
his hypervigilance that included chronically checking his 
house and rooms that he was in.  He was alert and oriented to 
person, place, and time.  Memory was intact.  He was able to 
do serial sevens without difficulty.  He had reasonable 
judgment.  The diagnosis was PTSD and his current GAF (global 
assessment of functioning) was 45.

The veteran underwent a VA psychiatric examination in August 
1997.  His speech and behavior were slightly slowed.  He 
appeared somewhat anxious.  His mood was depressed.  His 
affect was mild to moderately dysphoric and thoughts were 
logical and sequential.  His thought content was remarkable 
for no current suicidal ideation, homicidal ideation, 
hallucinations, paranoid delusions or obsessions.  He was 
awake, alert, and oriented times three.  Memory was intact 
for immediate, short, and long-term recall.  Attention and 
concentration were slightly decreased.  His judgment was 
intact.  The Axis I diagnoses were PTSD, major depression, 
and rule out history of alcohol dependence.  The GAF was 52.  
It was noted that he had a moderate degree of impairment in 
his ability to function interpersonally and in his ability to 
function in the job place as a result of his PTSD.  He had 
significant difficulty interacting with other people and 
maintaining concentration.  He also had a great deal of 
stress at times related to intrusive thought and flashbacks.


B.  Legal Analysis

The veteran's claim for a higher rating for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

A 30 percent evaluation for PTSD requires definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people and psychoneurotic 
symptoms resulting in such reductions in initiative, 
flexibility, efficiency, and reliability levels as to produce 
definite industrial impairment.  A 50 percent rating requires 
that the ability to establish or maintain effective or 
favorable relationships with people be considerably impaired 
and that reliability, flexibility, and efficiency levels be 
so reduced by reason of psychoneurotic symptoms as to result 
in considerable industrial impairment.  A 70 percent 
evaluation is warranted where the ability to establish or 
maintain effective or favorable relationships with people is 
severely impaired and the psychoneurotic symptoms are of such 
severity and persistence that there is severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
evaluation requires that attitudes of all contacts except the 
most intimate be so adversely affected as to result in 
virtual isolation in the community and there be totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes (such as fantasy, confusion, panic, and explosions 
of aggressive energy) associated with almost all daily 
activities resulting in a profound retreat from mature 
behavior.  The veteran must be demonstrably unable to obtain 
or retain employment.  38 C.F.R. § 4.132, diagnostic code 
9411, effective prior to Nov. 7, 1996.

The regulations for the evaluation of mental disorders were 
revised, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  When regulations are changed during 
the course of the veteran's appeal, the criteria that is to 
the advantage of the veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); Haywood v. West, 12 Vet. App. 55 (1998).

Under the revised general rating formula for the evaluation 
of mental disorders, 38 C.F.R. § 4.130, Code 9411, effective 
November 7, 1996, PTSD will be rated as follows:

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name.-100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals that interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked  
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships.-70 percent

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships. -
50 percent

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).-30 percent

The veteran testified to the effect that he had difficulty 
establishing social relationships and problems at work 
because of his PTSD and this evidence is supported by the 
objective medical evidence.  The evidence also reveals that 
the veteran is unemployable, but it does not show that his 
PTSD symptoms alone are sufficient to render him 
unemployable. 

The reports of the veteran's VA and private psychiatric 
examinations in May 1992 show the he had depression and 
anxiety that produce moderate psychiatric impairment.  It was 
also noted that he had a history of suicidal ideation, but he 
did not have thoughts of harming himself at the time of those 
examinations.  At the November 1992 VA psychiatric 
examination his PTSD symptoms were considered mild, at the 
time of the September 1995 VA psychiatric examination he had 
a GAF score of 45, and at the time of the August 1997 VA 
psychiatric examination his GAF score was 52.  These reports 
indicate some worsening and improvement in the veteran's 
PTSD.  The reports of the 1995 and 1997 psychiatric 
examinations indicate that he was mild to moderately 
dysphoric, and that his thoughts were logical and sequential.  
At these examinations his thought content was remarkable for 
no current suicidal ideation, homicidal ideation, 
hallucinations, paranoid delusions or obsessions.  He was 
awake, alert, and oriented times three.  Memory was intact 
for immediate, short, and long-term recall.  Attention and 
concentration were slightly decreased.  His judgment was 
intact.  The medical evidence also shows that he has received 
continuous psychiatric treatment since October 1991 and that 
he has recollections and nightmares of experiences in 
Vietnam, hypervigilance, startle response, and restricted 
affect.

A GAF of 52 is indicative of moderate difficulty in social or 
occupational functioning under the provisions of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Third or Fourth Edition (DSM III or DSM 
IV) that is to be used in the evaluation of the veteran's 
PTSD.  The Court defines GAF and cites to the DSM-IV in 
Richard v. Brown, 9 Vet. App. 93, 97 (1997).  38 C.F.R. 
§ 4.125, effective prior to or as of November 7, 1996.  A GAF 
of 45 is indicative of serious symptoms or serious impairment 
in social or occupational functioning.  While the overall 
evidence indicates some slight fluctuations in the severity 
of the veteran's PTSD, it also reveals that his psychiatric 
impairment has been mostly in the moderate range since 
October 1991.

After consideration of all the evidence, the Board finds that 
the veteran's PTSD has been manifested primarily by anxiety, 
depression, a history of suicidal ideation, nightmares and 
recollections of experiences in Vietnam, hypervigilance, 
startle response, and restricted affect that have produced 
occupational and social impairment with reduced reliability 
and productivity or considerable social and industrial 
impairment since October 1991 that support the assignment of 
a 50 percent rating for this disorder, effective from October 
1991, under diagnostic code 9411, effective prior to November 
7, 1996.  The criteria of diagnostic code 9411, effective as 
of November 7, 1996, cannot be used to evaluate the veteran's 
PTSD prior to November 7, 1996, as noted in the above noted 
legal criteria.

The Board does not find that the evidence shows PTSD 
symptoms, such as suicidal ideation; obsessional rituals that 
interfere with routine activities; speech that is 
intermittently illogical and obscure or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances; and inability to establish and 
maintain effective relationships or symptoms that produce 
severe social and industrial impairment to warrant the 
assignment of a 70 rating or a "staged rating" for the PTSD 
at any time since October 1991 under the criteria of 
diagnostic code 9411, effective prior to or as of November 7, 
1996.  Fenderson v. West, 12 Vet. App. 119 (1999).

Hence, the Board finds that the evidence supports granting a 
higher rating of 50 percent for the PTSD, effective from 
October 1991, and that the preponderance of the evidence is 
against the claim for a rating in excess of 50 percent for 
the PTSD.  Since the preponderance of the evidence is against 
the claim for a rating in excess of 50 percent for PTSD, the 
benefit of the doubt doctrine is not for application with 
regard to this determination.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

A higher rating of 50 percent for PTSD, effective from 
October 1991, is granted, subject to the regulations 
applicable to the payment of monetary benefits; a rating 
higher than 50 percent for the PTSD is denied.


REMAND

A January 1997 RO rating decision denied special monthly 
compensation for loss of use of the right hand.  An informal 
presentation from the representative in March 1997 is a 
notice of disagreement with this determination.  A review of 
the record indicates that the issue of entitlement to special 
monthly compensation for loss of use of the right hand has 
not been made the subject of a statement of the case, and it 
should be.  Manlincon v. West, 12 Vet. App. 238 (1999).

In view of the above, the case is REMANDED to the RO for the 
following action:

The RO should send the veteran and his 
representative a statement of the case on 
the issue of entitlement to special 
monthly compensation for loss of use of 
the right hand with the appropriate cover 
letter, including the appeal form.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	J. E. Day
	Member, Board of Veterans' Appeals


 

